                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           Civil Action No. 5:18-CV-24-D


Wells Fargo Bank, National Association,          )
                                                 )
               Plaintiff,                        )
                                                       ORDER GRANTING JOINT MOTION
                                                 )
       V.
                                                        TO STAY ALL DEADLINES AND
                                                 )
                                                       PROCEEDINGS AN ADDITIONAL 45
                                                 )
Building Blocks Pediatrics, PLLC, Dori J ..            DAYS PENDING DETERMINATION
                                                 )
Thomas, Michael Thomas, Kristi Woods                     ON PROPOSED SETTLEMENT
                                                 )
Edwards, and Clyde Edwards,                                    AGREEMENT
                                                 )
                                                 )
               Defendants.                       )
                                                 )

       This matter is before the Court on thejoint motion of the parties to stay all deadlines and

proceedings in this matter for forty-five (45) days.      For good cause shown, the motion is

GRANTED;

       If the parties are unable to resolve the case within the period of the stay, proceedings

shall commence on May 15, 2019, and the parties shall have until June 1, 2019 to complete

discovery and until June 15, 2019 to file dispositive motions.



       SO ORDERED. This the ___!L day of April, 2019.




                                              Umted States District Court
